 Case: 4:19-cv-00143-JAR Doc. #: 4 Filed: 01/31/19 Page: 1 of 1 PageID #: 42
M08U-0001                                           U15CLOSUIt130H ORGANIZATIONAL INTEFiBSTS CERTIFICATE




                                           UNITED STATES DISTRICT COURT
                                           EASTERN DISTRICT OF MISSOURI

MELISSA BOCK,



            Plaintiff(s),

            vs.                                                                      Case No. 4.19-~~-ooi4s-JAR
SAKS FIFTH AVENUE, LLC



            Defendant(s).

                                   DISCLOSURE OF ORGANIZATIONAL INTERESTS
                                                 CERTIFICATE

Pursuant to Local Rule 3-2.09 of the Local Rules of the United States District Court for the Eastern District of
Missouri and Federal Rule of Civil Procedure 7.1, Counsel of record for Saks Fifth Avenue, LLc hereby
discloses the following organizational interests:

            If the subject organization is a corporation,

            a.       Its parent companies or corporations (if none, state "none"):



                     Its subsidiaries not wholly owned by the subject corporation (if none, state "none"):




            c.       Any publicly held company or corporation that owns ten percent(10%)or more
                     of the subject corporation's stock (if none, state "none"):




2,          If the subject organization is a limited liability company or a limited liability partnership, its members and
            each member's state of citizenship; ~~ks E' £th Avenue.:L.I.,C i~ ei limited liability company whoKe sole member is
            Sak:+ & C%ompany LI.C', a Delaware Iimitrd liability company with its principle plf~ce of bu~inese in New York. The
            sole member of SnkH & Comp:~ny I.I,C iy tx Tennessee corporration ~v.itli its principal pltice of busineh~ in New York.



                                                               Sign re (Counsel for Plaintiff/Defendant)
                                                               Print Name: Melody L. Rayl
                                                               Address: 990o Main Street, Suite 650
                                                               City/State/Zip: xansas city, Mo 6nii2
                                                               Phone: eei6) 892-8770

                                                       Certificate of Service

I hereby certify that a true copy of the foregoing Disclosure of Organizational Interests Certificate was served (by
mail, by hand delivery, or by electronic notice) on all parties on:
January 31                     2019




                                                                              ~-~.               —

                                                               Sig ature
